DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dross et al. (U.S. Publication No. 2007/0249140) in view of Fong et al. (U.S. Publication No. 2018/0350785), further in view of Aga et al. (U.S. Publication Noi. 2003/0181001), further in view of Suvorov (U.S. Publication No. 2006/0226482).
Regarding claim 1, Dross teaches a method of forming a semiconductor engineered wafer, the method comprising:
forming a stress inducing layer (paragraph [0149] and Fig. 6, stress inducing layer 2) on a surface (see Fig. 6) on one of the ion implanted side and the opposite side (top side) of the first wafer, the stress inducing layer for introducing compressive stress in the first wafer (see Fig. 6, and paragraph [0111]);

bonding the separated substrate film to a second wafer at a surface on one of a first side and a second side, the second side being opposite of the first side of the second wafer (see paragraph [0049], bonding to a carrier substrate for further processing).
Dross teaches that a damaged/weakened layer is formed in the wafer for the thin wafer layer to release at during the stress-induced peeling process (see paragraph [0149]), and states that a weakened layer can be formed by ion implantation (see paragraph [0006]), but does not specifically state that the weakened layer of the particular embodiment is created by ion implantation.  However, it would have been obvious to a person of skill in the art at the time of the priority date that the “weakened layer” formed in Fig. 6 could have been formed by the ion implantation method that forms the “weakened layer” in paragraph [0006]. 
Dross teaches that the layer is implanted, but does not specifically teach forming the layer through the top surface.  However, Fong teaches that the ion implantation to form a cleaving plane is performed through the top surface (see Fig. 2).  It would have been obvious to a person of skill in the art at the time of the priority date that the ions could have been implanted through this surface because Fong teaches that this can allow for further control over the cleaving plane (see paragraph [0019]).
Dross does not specifically teach that the ion dose is controlled based on the ion energy so as to minimize surface damage to the top side of the first wafer.  However, Suvurov teaches that it is known in the art that when implanting ions, dosage and energy are carefully calculated in combination to produce the desired effect without causing unwanted and unnecessary damage to the wafer surface (see paragraph [0040]).
It would have been obvious to a person of skill in the art at the time of the effective filing that the energy and dose of the implantation would be carefully determined to reduce surface damage, and 

Regarding claim 2, Dross in view of Fong, Aga and Suvorov teaches the method of claim 1, wherein the bonding step is performed using one of direct wafer bonding or wafer boding with intermediate materials (inherent because these are the only two possible options).

Regarding claim 3, Dross in view of Fong, Aga and Suvorov teaches the method of Claim 1, wherein materials for the first wafer comprises at least one of SixGe1-x, InxGa1-xAs, InxGa1-xP, InxGayAl1-x-yN,  CdTe, ZnO, and Ga2O3, where the x<l, y<1 and 1-x-y 1 when bonding the first wafer to the first side of the second wafer (see paragraph [0014], can be InGaAs, InGaP or other solar cell materials).

Regarding claim 4, Dross in view of Fong, Aga and Suvorov teaches the method of Claim 1, wherein the first wafer is formed of one of Si, sapphire, ceramics, poly crystalline SiC, quartz, glass, (see paragraph [0014], can be Si) and metals when bonding to the second side of the second wafer.

Regarding claim 5, Dross in view of Fong, Aga and Suvorov teaches the method of Claim 1, wherein the implanted ion comprises be one of H, He, N, and 0 (see paragraph [0006], H ions).

Regarding claim 7, Dross in view of Fong, Aga and Suvorov teaches the method of claim 1, but fails to specifically teach wherein prior to implanting ions in the first wafer, forming a functional layer on a surface of the top side of the first wafer such that the ions are then implanted through the functional layer.


Regarding claim 17, Dross in view of Fong, Aga and Suvorov teaches a method of forming a semiconductor engineered wafer, the method comprising:
generating an ion damaged layer (see paragraph [0006], [0149] and Fig. 6) underneath a substrate film of the wafer (see Fig. 6);
forming a stress inducing layer (2) on a surface on one of the ion implanted side and the opposite side of the wafer (see Fig. 6, also it is inherent that it would be formed on one or the other because of the functionality of the stress inducing layer peeling along the damaged layer), the stress inducing layer for introducing compressive stress in the wafer (see Fig. 6 and paragraph [0111]); and
separating the substrate film from the wafer at the ion damage layer in response to the compressive stress (see Fig. 6, paragraph [0111]).
Dross does not specifically teach that the damaged layer is created by implanting ions into a wafer through a top side, wherein the ion dose is controlled based on the ion energy so as to minimize surface damage to the top side of the wafer.  
However, Fong teaches that the ion implantation to form a cleaving plane is performed through the top surface (see Fig. 2).  It would have been obvious to a person of skill in the art at the time of the priority date that the ions could have been implanted through this surface because Fong teaches that this can allow for further control over the cleaving plane (see paragraph [0019]).


Regarding claim 18, Dross in view of Fong, Aga and Suvorov teaches the method of Claim 17, wherein the materials for the wafer comprises at least one of SiGeiX, InGaiXAs, InGaiXP, InxGayAlixyN, CdTe, ZnO, SiC. and Ga2O3, where OxK1, 0<y5l and 0<1-x-y1 (see paragraph [0014], can be InGaAs or InGaP).

Regarding claim 19, Dross in view of Fong, Aga and Suvorov teaches the method of Claim 17, wherein the implanted ion comprises one of H, He, N, and O (see paragraph [0006], H ions).

Regarding claim 21, Dross in view of Fong, Aga and Suvorov teaches the method of Claim 17, further comprising, prior to implanting ions in the wafer, forming a functional layer on a surface of the top side of the wafer such that the ions are then implanted through the functional layer.
However, Fong teaches a method of ion implantation cleaving in which the ions are implanted after a functional layer is formed (see Fig, 2A).  It would have been obvious to a person of skill in the art .


Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 17-21 have been considered but are not persuasive.
Applicant first argues that Dross does not teach delamination/cleaving at the weakened plane, instead using only the stress inducing layer, pointing primarily to paragraph [0097].  However, Applicant uses a different embodiment than that used in the rejection.  The embodiment of the rejection is that found in Fig. 6 and paragraph [0149], which teaches that the mother substrate has “a weakened layer, or at least a weakened region 4”, and that the “weakened layer or weakened region…in combination with at least one thermally actuated stress-induction layer [delaminates the substrate].”  Therefore, it is not solely the stress inducing layer, as asserted by Applicant, but instead the combination of the stress layer and the weakened layer, which delaminates the substrate.
Applicant next argues that Dross teaches tensile or shear stress only, and that the compressive stress discussed in paragraph [0111] is not applicable because it is with discussion of the already delaminated portion.  Examiner disagrees.  Paragraph [0111] makes it clear that the stress relationship between the stress inducing layer and the delaminated portion can be under tensile stress or “vice versa”, i.e. under compressive stress.  Although the discussion in paragraph [0111] is specifically related stress issues in the peeled portion, the stress induced by the stress inducing layer would induce the same stress to the peeled portion after peeling as it would induce to the entire mother substrate prior to peeling.  Therefore, the stress inducing layer is contemplated to induce either compressive or tensile expansion or contraction of the at least one layer of stress induction material 2” (emphasis added).
Finally, Applicant argues that Aga fails to teach that damage is caused to the implanted surface by ion implantation.  However, Applicant fails to address the additional prior art teachings of Suvorov which teaches that “those familiar with ion implantation will recognize that the dosage, and combinations of doses and energies carried out successively…can be used to produce the necessary or desired implanted layers…the numerical value of the dosage… should be moderate enough to avoid creating extensive damage on the surface.”


Allowable Subject Matter
Claims 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6 and 20, the prior art, alone or in combination, fails to teach or suggest wherein a functional layer is formed on the substrate film of the first wafer prior to applying the stress inducing layer.

Claims 10, 12, and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 10, 12 and 14-16, Examiner is persuaded by Applicants arguments regarding tensile vs. compressive stress in the stress layer, see page 8 of the response of 10/24/2021.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EVAN G CLINTON/Examiner, Art Unit 2816 

/SELIM U AHMED/Primary Examiner, Art Unit 2896